                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                 AKRON DIVISION

 In Re:                                         Case No. 21-50072-amk

 Clifford Louzader
                                                Chapter 13
 Shanda S. Louzacder

 Debtors                                        Judge Alan M. Koschik

                               NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of West Coast
Capital Group (‘Creditor’), in the above captioned proceedings.

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor




21-50072-amk      Doc 7    FILED 02/05/21      ENTERED 02/05/21 09:15:20         Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on February 5, 2021, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       Bruce Hall, Debtors’ Counsel
       Bhall160229@gmail.com

       Keith Rucinski, Trustee
       efilings@ch13akron.com

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       Clifford Louzader, Debtor
       6785 Fawndale Drive
       Medina, OH 44256

       Shanda S. Louzacder, Debtor
       6785 Fawndale Drive
       Medina, OH 44256


                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Attorney for Creditor




21-50072-amk       Doc 7     FILED 02/05/21      ENTERED 02/05/21 09:15:20               Page 2 of 2
